 TWIN CITY ROOFINGTwinCityRoofing, a Division of Harlan E.Moore&Co.andRonald D. Hoover.Local Union No. 230,Sheet Metal WorkersInternationalAssociation,AFL-CIOandRonaldD.Hoover.Cases38-CA-200,38-CB-11-2, and 38-CB-44.May 31,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 23, 1967, Trial Examiner DavidLondon issued his Decision in the above-entitledproceeding, finding that Respondent Employer andRespondentUnion had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent Employer and Respondent Unionfiled exceptions to the Trial Examiner's Decisionand Respondent Union filed a brief in support of itsexceptions. The General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that no prejudicialerrorwas committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Twin CityRoofing, a Division of Harlan E. Moore & Co.,Champaign, Illinois, its officers, agents, successors,and assigns, and Respondent Local Union No. 230,SheetMetalWorkers International Association,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order.'The charge in Case38-CA-200 was filed April 6,1966, inCases 38-CB-11-2 and 38-CB-44, they were filed April 28, 1965,and March 30, 1966, respectively2The unopposed motion of General Counsel,dated October 14,TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE151DAVID LONDON, Trial Examiner: This proceeding, withallparties duly represented, was heard before me, inChampaign, Illinois, on and between August 23, 1966, andSeptember 1, 1966, on the consolidated complaint of theGeneral Counsel, as amended, and separate answers ofTwin City Roofing, a Division of Harlan E. Moore & Co.,hereinafter referred to as Respondent Twin City, andLocal Union No. 230, Sheet Metal Workers InternationalAssociation,AFL-CIO, hereinafter referred to asRespondent Union.' The issues litigated were whetherRespondent Twin City had violated Section 8(a)(3) and (1)of the National Labor Relations Act, as amended,hereinafterreferredtoastheAct,andwhetherRespondent Union had violated Section 8(b)(1)(A) and (2)thereof.Since the close of the hearing, the GeneralCounsel and both Respondents filed briefs which havebeen duly considered.Upon the entire record,' and my observation of thewitnesses that testified, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSRespondent Twin City is, and has been at all timesmaterial herein, an Illinois corporation with its principaloffice and place of business located at Champaign, Illinois,where it is a roofing and sheet metal contractor engaged inthe installation of roofing and sheet metal products.During the year preceding the filing of the complaintherein, Respondent Twin City, in the course and conductof its business operations within the State of Illinois,received goods and materials valued in excess of $50,000directly from points located outside the State of IllinoisThe Robert Irsay Co., herein called Irsay, is, and has beenat all times material herein, an Illinois corporation with itsprincipal office and place of business located in Skokie,Illinois,where it is engaged as a ventilating contractor inthe fabrication and installation of sheet metal duct workand related equipment. Since at least September 1, 1964,and continuing until about November 10, 1965, Irsay wasengaged as a contractor on a construction project knownas the Material Research Laboratory job in Urbana,Illinois.During the year preceding the filing of theconsolidated complaint herein, Irsay, in the course andconduct of its business operations within the State ofIllinois, received goods and materials valued in excess of$50,000 directly from points located outside the State ofIllinois.Respondent Twin City and Irsay are, and at alltimes material herein have been, employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDRespondent Union is, and has been at all times material1966, attached to his brief, seeking to make 34 specifiedcorrections in the transcript of testimony herein, is herebygranted165 NLRB No. 16 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein,a labor organization within the meaningof Section2(5) of the Act.III.THE STATUS OF THE CONSOLIDATED PROCEEDING(On April 28, 1965, Ronald D. Hoover, the ChargingParty herein, filed a charge in Case 38-CB-11-2 allegingthat Respondent Union, in violation of Section 8(b)(1)(A)and (2)of the Act,attempted to cause, and caused,Irsay todischargehim because he was not a member ofRespondent Union. On November 8, 1965, RespondentUnion and Hoover entered into a settlement agreementpertaining to that charge which settlement was approvedby the Board's Officer-in-Charge of Subregion 38 onNovember 17, 1965. That agreement provided,inter alia,thatRespondent Union would thereafter not cause, orattempt to cause, Irsay to discharge,refuse to hire, orotherwise discriminate againstHoover or any otheremployee or applicant for employment in violation ofSection 8(a)(3) of the Act.On March 30, 1966, Hoover filed another charge againstRespondent Union,Case 38-CB-44, alleging,inter alia,that Respondent Union on or about March 28, 1966, hadagain violated Section8(b)(1)(A)and (2)of the Act byattempting to cause, and causing, another employer,Respondent TwinCity,to refuse to hire Hoover becausehewas not a member of Respondent Union. Uponinvestigation thereof, the aforesaid Board'sOfficer-in-Charge, on June 2, 1966, revoked and set aside hisapprovalofthesettlementagreement inCase38-CB-11-2. On April 6, 1966,Hoover filed the charge inCase 38-CA-200 alleging that on or about March 28, 1966,Respondent TwinCityhad violated Section 8(a)(1) and (3)of theAct byrefusing to hire him because he was not amember of Respondent Union.Pursuant to all the foregoing,the aforesaid Officer-in-Charge,on June 16, 1966,consolidated the threeproceedings mentioned above and,on the same day, inbehalf oftheBoard'sGeneral Counsel,issued hisconsolidatedcomplaintherein.Insubstance, thatcomplaint,asamended at the hearing, alleges that(a) since on or about March 29, 1965, Respondent Unionattempted to cause, and caused,Irsay to refuse to employor rehire Hoover and thereafter again attempted to cause,and caused,Irsay to discharge him, all because he was nota member of Respondent Union,and/or for reasons otherthan his failure to tender the periodic dues and initiationfees that may uniformly be required as a condition ofacquiring or retaining membership in Respondent Union,(b) since on or about March 18, 1966, Respondent Union,with the knowledge and acquiescence of Respondent TwinCity,has administered an exclusive hiring arrangement orpracticegrantingmembers of Respondent UniondiscriminatorypreferenceovernonmembersofRespondentUnion,and(c) pursuant to the abovearrangement or practice,Respondent Twin City on orabout March 29, 1966, refused to hire Hoover because hehad not been cleared for employment by RespondentUnion and because he was not a member of thatorganization.By their separateanswers,bothRespondents denied the commission of any unfair laborpractice.With respect to the liability of the Respondent Unionherein,it is now well established that independent orcontinuing violations of the Act by that Respondentconstitute a breach of its prior settlement agreementjustifyingan order setting it aside, and permittingprosecutionof the consolidatedcomplaint chargingunlawfulconduct occurringbothbeforeand afterexecutionofthesettlementagreement.WallaceCorporationv.N.L.R.B.,323 U.S. 248, 253-255;Intl.Brotherhoodof Teamsters, Local 554 (ClarkBros.TransferCo.) v. N.L.R.B.,262F.2d 456,459-461 (C.A.D.C.). Thoughfindingsofunfairlaborpracticespertainingtopresettlement conduct can properly be made only wherethereis evidence of substantial unlawful conduct followingthesettlement,"orunless the alleged unfair laborpracticeshavebeen continued in sucha waythat it seemsnecessaryto theBoard to go behind its agreement in orderto effectuatethe policiesof the Act,"3 theBoard hasrecently sanctioned"the use of presettlement conduct asbackgroundevidence establishing the motiveor object of aRespondent in its postsettlement activities."NorthernCaliforniaDistrictCouncil of Hod Carriers (Joseph'sLandscapingService),154 NLRB 1384,footnote1; BangorPlastics,Inc.,156 NLRB 1165. Forthat purpose, and inlightof myultimate conclusion that Respondent Unionengaged in postsettlement violationsoftheAct,considerationwill first be given to the presettlementconduct involving the RespondentUnion's activities at theIrsay Company job.IV.THE UNFAIR LABOR PRACTICESA. TheEvents at IrsayIn 1964, before Irsay began performance of its contracton the Material Research Laboratory job in Urbana,Illinois,Loren Trimby,Irsay's then superintendent, andJames Salisbury,his assistant,met with Ralph Scott,business agent of Respondent Union. Trimby, who was amember of another Sheet Metal Workers local, showedScott his union card and informed him that Irsay wouldneed about 25 sheet metal workers. Scott assured the twomen that they would have no "problem getting help."Thereafter,Irsay received from Respondent Union anunexecuted copy of an agreement,dated April 20, 1964,covering terms and conditions of employment of sheetmetal workers in Urbana during the period May 1,1964, toApril 30,1966.In addition to specifying wages and other terms andconditions of employment,the document also providedthat Respondent Union would supply the employer with"duly qualifiedjourneymen and apprentice sheet metalworkers in sufficient numbers as may be necessary toproperly execute work contracted for by the Employer."Though the record does not disclose that this contract wassigned either by Irsay or Respondent Union,the testimonyisundisputed that Irsay abided by its terms,and that acopy thereof was kept on the Material Research jobsiteduring the performance of Irsay's contract.Irsay began its work on that job in September 1964, atwhich time Trimby hired Virgil Colback as foreman.Before hiring him, however,Trimby, who was unaware ofColback's union status, "told him he had to clear with Mr.Scott."During the 2 months Trimby remained on the jobas superintendent,only three employees had been hiredby Irsay and all "came from the union hall."Trimbywas succeeded as superintendentby Gerald L.Weaver who remained in that capacity for about 6 monthsduring which time Scott supplied all the sheet metalworkers that were hired.Salisbury,who succeededWeaver as superintendent,admitted that when work on'Wooster Brass Co, 80 NLRB 1633 TWIN CITY ROOFINGthe job began, several men "walked off the street" andasked him for the job. In accordance with a "verbalagreementwithScott,"he referred these men toRespondent Union.On December 4, 1964, Ronald D. Hoover, the ChargingParty herein, who was then employed on another job, wasinformed by a friend that the Union was in need of sheetmetalworkers and suggested that he contact Scott.Hoover called Scott, told him he was a sheet metal workerwith experience and interestedin "goingto work out of thelocal ... on a permit." Scott informed him that his localdid not "have any such thing as permit men," that Hooverwould have to be either an applicant for membership in hislocal or a member thereof. He further informed Hooverthat if he was "serious" about employment through theUnion, to quit his present job and then call Scott again.Hoover called his then employer, terminated thatemployment,and againcalled Scott and advised him ofwhat he had done. Scott thereupon told him to report toWeaver on the following Monday, December 7, 1964, thathe would beearning$169 per week and that he would haveto pay 10 percent thereof "towards [his] card," the cost ofwhich was $422.50, and when the card was fully paid, he"would be admitted into the local."Hoover reported as directed by Scott, identified himselftoWeaver, and informed him that he had been sent thereby Scott.Weaver expressed satisfaction and introducedhim to Foreman Colback, following which Hoovercommenced his employment for Irsay. During the samemorning, Scott appeared on the jobsite and, in thepresence of Colback, informed Hoover that he would haveto come to Scott's home on Monday evenings and pay onhis card.Hoover complied with Scott's instructions and on everyMonday following his first payday, until March 8, 1965,went to Scott's home, where he maintained the Union'soffice, paid him $17 on each occasion, and got a receipt forhis payment. On each Tuesday morning during the periodaforementioned, Skip Dunham, the union steward, askedHoover to display Scott's receipt.On March 8, 1965, when Hoover appeared at Scott'shome to make his payment, Scott told him he was going todo him a favor, that he would give him 9months"to studyfor [his]examination"beforehewould have him"tested," a subject concerning which more will be saidlater.He also informed Hoover that he would no longergivehim receipts for his payments. Though Hooverprotested that this practice would not enable him todeduct the amount of these payments in computing hisincome tax, Scott nevertheless remained adamant. Hooverthen asked whether he could make his payments by check,money order, or bank draft, so that he would have someproof of payment. Scott denied that request stating that"receipts got [them] into trouble before," and that theonly payment he would except was cash and if Hoover didnot "like it" he would have him"tested right now."Scottfurther told Hoover that evening that if he wanted "tocontinue to work out of this local, he had better pass thattest," but if he did notpassthe test, the money for whichhe had receipts would be refunded less $7 a month fordues, but the payments for which he had no receipts"would be forfeited to the local." Hoover neverthelesscontinuedmakinghispayments to Scott until hisemployment by Irsay was terminated, but got no receiptstherefor.Scott appeared on the jobsite the followingmorning,March 9, and, in a manner described by Hoover as153"screamingand yelling," said to him: "God damn, Hoover,if you don't like the wayI'm runningthings, I will send theletter out and have you tested right now." When Hooverasked why there was such a big change in his attitude,Scott told him he was "just too goddamn nosey and askedtoo many goddamn questions."Three weeks later, on March 29, 1965, Salisbury, the jobcoordinator, came to Hoover and told him that the workcrew was being reduced and that he was being laid off.Hoover went to the basement to pick up his tools and metColback, his foreman, who told him that he was sorry tolay him off, adding "but that is the way it goes." He furthertold Hoover that he had also laid off Dan Hardy and BillLunger,both of whom were members of Respondent Union.Hardy, he told Hoover, was laid off because he "wouldn'twork," Lunger, because "he wouldn't show up half thetime, [but] in order to get rid of those two fellows andkeep everybody happy" he was required to terminateHoover's employment.Hoover returned to the jobsite on the following morningand asked Salisbury whether the reason assigned by himwas really the reason for his termination. Salisburyconceded it was not, and that, "just between" themselves,the reason he had to let Hoover go was that he "could notput up with Hardy and Lunger any longer, ... that [he]laidHardy off before and kept [Hoover] on the job, andthe Union got all up in the air about laying off a card manand keeping a permit man on the job; that he would like tokeep [Hoover because] his work was good ... [and thathe] laid him off [only] so he wouldn't lose his wholecrew."Salisbury testified, without contradiction, that whenHardy was terminated for incompetence on an earlieroccasion, during the week of February 21, 1965, Scott toldhim that he "had laid off a card-carrying mechanic andhad permit men on the job, ... that if Mr. Hardy wantedhis job back, ... [Salisbury] would have to do one of twothings, either rehire him or lay off the permitmen, .. .[otherwise] it would be a possibility all the men wouldwalk off the job." Shortly thereafter Hardy was rehired.Following his layoff on March 29, 1965, Hoover went toScott'shome that evening and asked him whether therewas other work available to him. Receiving a negativereply, Hoover asked whether he could hold off making hispayment and again received a negative reply with theadded warning that unless he made the payment, Scott"wouldn't even consider calling" him if work wasavailable. Hoover, after cashing his paycheck, returned toScott's home and made the payment.Between the following day, March 30, and April 9,Hoover called Scott 4 to 5 times and on each occasion wastold there was no job for him. On April 6, he went toScott's home andagainwas told there was no job for him.Hoover reminded him that Longer and Hardy wereworking on other jobs, a fact that was undenied, andaccused Scott of purposely withholding a job referral tohim.When Hoover informed Scott that if he would onlycall the Irsay job, Hoover could "go to work for them thisminute," Scott replied: "Hoover, I got [sic] cardmen outof work and I'm going to put them to work before I doyou."Hoover thereupon demanded a receipt for themoney he had previously paid and of which he had noproof.Scott after addressing him as a "goddamnhardhead," gave him a receipt for $71 and added: "Get thehell out of here and don't come around here looking for ajob again. If I have a job for you I will call you." WhenHoover returned to his home that evening he found a letter 154DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom Respondent Union, signed by Scott, directing him toappear on April 8 and 15, 1965, for examination"formembership"in Respondent Union, the examination to beconducted by three members of Respondent Union.When Hoover called Scott on April 9 and received anegativereply to his inquiry about a job, he asked Scott ifhe, Hoover, found his own job with Irsay, which he wassure he could, whether Scott "would come out and have[him] run off the job." Scott replied that if Irsay wanted torehire him, "that is up to Irsay." Hoover went immediatelyto the Irsay jobsite, met Weaver and Salisbury andinformed them that Scott had just told him that if theywanted to rehire him, "it was up to them." Weaver repliedthat was "alright, fine," instructed him to get his tools andto begin work immediately. Salisbury, however, cautionedWeaver against such hasty action and instructed Hooverto have Scott call Irsay and "give [them] the okay."Hoover went to anadjoininglaborers' shack, calledScott and told him that he had been hired by Irsay, "butthey wanted him to call the trailer and give them theokay." Scott replied that he would "see." Hoover returnedto the trailer and after waiting for about 45 minuteswithout a call from Scott,againcalled him and told himthat he had "to get to work," that Scott was holding himup, and once more requested that he call Irsay. Scottreplied: "Goddamn, Hoover, get off my back and leave mealone; I have more people to worry aboutthanyou; I toldyou I would get in touch with you," and hung up.Hoover returned to the trailer, gave Weaver his hometelephone number, and told him he wouldawait his call.After waiting at home for about 1-1/2 hours without theexpected call from Weaver, Hoover telephoned him andasked if Scott had called. When Weaver replied that hehad not received sucha call,but that Scott had personallycome to the job, Hoover asked when he would go to work.Weaver replied that all that he could say was that he"just" did not have any more work for him. Hoover askedwhether Scott had threatened to "pull the men off the jobor see that [Irsay] never would get anymore men if [they]hired"Hoover,Weaver replied: "Yes, something likethat. '14On April 12, 1965, Hoover accompanied by BuddyMiller, who had previously been employed by Irsay on theMaterialResearch job, went to that )obsite seekingemployment. Present also were two other men whoidentified themselves as "permit men." After ForemanColback handed Miller a W-2 form, he asked him whetherScott had sent him there. When Miller answered in thenegative, Colback told him he was sorry and took back theW-2 form. Miller asked Salisbury, who was present,whether he still neededmen and wastold that he neededthem "badly." Miller next asked why he and Hoover couldnot be hired and Salisbury answered: "You know thereason just as well as I do. Ralph Scott would pull everyman off the job if he hired" them.5Miller and Hoover went into the building and metForeman Colback.When Miller asked why he hadwithdrawn theW-2 form and denied employment tohimself and Hoover, Colback replied that he "justcouldn't" hire them and that if he would, the three of themwould have been the only sheet metal workers on the job,the Scott would have arranged to place all theremaining4Weaver testified that when Scott came to the job on thisoccasion and he asked him "what about Hoover." Scottanswered."Between you and I [sic],Hoover can go to hell "5 In a pretrial statement he gave to a Board agent and which, heworkers "somewhere else, [even] if he would have tobleed them off, oneat a time."As previously indicated, Hoover, on April 6 receivedScott's noticerequiringhim to take his examination`formembership"inRespondent Union on April 8 and 15,1965.Hoover was examined by Respondent Union'scommittee and, on April 23, was notified by Scott that hehad failed that examination. On April 28 Hoover filed hischarge in Case 38-CB-11-2, charging that RespondentUnion attempted to cause, and caused, Irsay to refuse himemployment because he was not a member of RespondentUnionOn November 17, 1965, that proceeding was thesubject of the settlement agreement noted in section III,supra.B. The Events at Respondent Twin CityOn March 28, 1966, while Hoover was in search ofemployment, he went to the premises of Respondent TwinCity, the Respondent in Case 38-CA-200 herein, and wasreferredtoGeorgeCarleton, itsmanager.Hooverintroduced himself as a sheet metal worker who hadrecently been so employed at the nearby CivilEngineeringjob and that he had heard that Carleton needed sheetmetal workers. Carleton asked him if he "was workingthrough the Union, or through Scott." Hoover answeredaffirmatively and showed Carleton the union receipt Scotthad given him for $7, described therein as his "periodicdues" for the month of March 1966. Carleton thereupontold him that he had an apprenticeleaving inthe morningto gointothe military service, and that he also needed twomen for a job at Rantoul and that if Hoover "could clearthrough" Scott, he could report for work the followingmorning.Hoover went to Scott's home and as he approached thehouse, observed Mrs. Scott looking at him from a windowand then suddenly turn to the rear part of the house.Hoover rang the doorbell and, after a wait of 3 to 4minutes,Mrs. Scott opened the door. Before Hoover "hada chance to say anything," she told him that Scott wasbusy.When Hoover told her that he had obtained a job and"was there to get [Scott's] clearance to go to work," sheanswered that she was sorry, that Scott was busy, and"just closed the door [in] his face." During the sameevening,Hoover called Scott's home on the telephone.When Mrs. Scott answered the call, Hoover asked tospeak to Scott. She inquired of him who was calling and,when Hoover identified himself, she hung up.Hoover returned to the premises of Respondent TwinCity early the following morning and told Carleton that hewas unable to get in touch with Scott. Carleton said hewould himself call Scott and did so. Carleton told Scottthat he had sent Hoover to see him the previous eveningand that Hoover had just reported that he "couldn't gethold" of Scott. The latter replied: "that is funny, I washome all evening." Carleton told Scott that Hoover wasthen in his office and asked Scott whether he would seeHoover if Carletonsenthim there; Scott replied that hewould. After Carleton closed his conversation with Scotthe told Hoover that Scott had told him that Hoover hadfiledchargesagainstRespondentUnion.Hooveracknowledged that fact but informed Carleton that he hadtestified, truthfully reported the facts, Salisbury admitted that hetold Miller he had "to clear through Scottie in order" to put him towork TWIN CITY ROOFING"dropped the charges ... and was under the impressionthat the hatchet was buried," a reference, undoubtedly, tothe settlement describedin sectionIII,supra.Carletonthen informed Hoover that Scott would be home until9 a.m., that he would still have to see Scott "and clearthrough him" but, if he did not, Carleton could not hirehim.Hoover went immediately to Scott's home and arrivedthere about 8:15 a.m. Mrs. Scott answered his ring of thedoorbell, told him it was her house and property, andordered him to leave the premises. Hoover informed herthat it wasalso "aplace of business"s and that he hadreason to be there. Scott came to the door and said:"Goddamn, Hoover, get off my property before I punchyou on the goddamn nose." Hoover remonstrated that hehad been told by Carleton that Scott wanted him to comethere whereupon Scottagaincursed him and said he was"sick and tired" of him. Mrs. Scott then slammed the door.Hoover returned to the premises of Respondent TwinCity and informed Carleton that Scott would not clear himfor the job. Carleton expressed regret but again statedthat, without clearance from Scott, he could not hire himbut that he would try to work it out.After Hoover left, Carleton telephoned Scott and toldhim that he had been informed by Hoover that he could notget intouchwithhim.Scott replied that Hoover"threatened to kick the door in," that he had filed chargesagainst the Union, and that he had taken and failed hisexamination.Carleton told Scott that he needed help andScott said he would try to find somebody for him. Hooverwas never hired by Respondent Twin City.The foregoing findings pertaining to the need for Hooverto secure clearance from Respondent Union in order toobtain and maintain employment at both Irsay andRespondent Twin City, and his failure to obtain thatclearance as well as thereasons assignedtherefore,-arebased on the composite credited testimony of Hoover,Miller,Weaver, Salisbury, Carleton, and Fosnaugh,Respondent Twin City's bookkeeper, much of whichremainsundenied.Allof the foregoing witnessesimpressed me favorably as witnesses who were seeking totell the truth. Though their testimony does not jibe in everydetail, the material substance thereof constitutes the basisfor the finding entered above. Scott, on the other hand, didnot at all impressme as atruthful witness. Not only was hearrogantand evasive while testifying, but he alsoimpressedme as anextemely vindictiveunionbusinessagent determined to deny Hoover employment and willingtoresort to any testimony which would result in adismissalof this proceeding.CONCLUDINGFINDINGSOn the entire record I find that during all times relevantherein,Respondent Union and Respondent Twin Citymaintained and enforced an arrangement, understanding,or practice, whereby Respondent Twin City called uponand obtained its employees through Respondent Unionand required clearance or approval by the Union as a6 In its brief, Respondent Union concedes that Scott conductedthe Union's business at his home'While counsel for Respondent Union did not, before me,predicate Scott's refusal to clear Hoover for employment basedupon his failure to pass the examination formembershipinRespondent Union, it should be recalled that Scott advisedCarleton on March 29, 1966, that Hoover had failed that155necessary condition of employment. Thus, with respect toRespondent Twin City, whenever Carleton is in need of asheet metal worker, he calls Scott and asks him if he hasanyone available; if he does, Scott sends him; if he doesnot, Carleton testified, he gets along "without, ... that isabout the only thing [he] can do."When asked whether he had ever hired anyone who hasnot been referred by the business agent of RespondentUnion, Carleton mentioned only two incidents. The firstoccurred "6, 7, or 8 years ago" when a couple of men cameto himat a timewhen he was in need of sheet metalworkers and he put them to work. The other incidentoccurred "the other day, ... Friday," presumably a shorttime before or during the instant hearing at which hisemployer was defending itself against a charge of unlawfulhiring practices, when a journeyman sheet metal worker,who had worked for Respondent Twin City approximately6 or 7 years ago and who"is a member of the Union,"applied for and was put to work.Also to be considered in determining the fullrelationshipbetween the parties is the fact thatRespondent Union and Respondent Twin City have beenparties to a collective-bargaining agreement since 1950;that under the contract covering the period with which weare concerned, Respondent Union obligated itself, uponrequest, to furnish Respondent Twin City duly qualifiedjourneymen and apprentice sheet metal workers whowould, however, be required to become members ofRespondent Union pursuant to a valid union-securityclause.In any event, I have no hesitation in finding that, at leastwith respect to Hoover, clearance by Scott was imposed byCarleton as a condition of employment by RespondentTwin City and failing to obtain that clearance, he wasdenied employment. No other conclusion can be drawnfrom Carleton's direction to Hoover on two occasions tosee Scott for the sole purpose of obtaining clearance, andCarleton'srefusalofemployment only upon beinginformed that clearance could not be obtained.Turning now to the reason or motive that promptedScott to deny clearance to Hoover, the facts heretoforefound and other evidence spread through the lengthyrecord herein abundantly establish Scott's vindictiveattitudeand determination to punish Hoover. Thisdetermination, I am convinced, was engendered a yearearlier when Hoover adamantly insisted on his right to areceipt for money paid by him for dues and a union card. Itwas intensified, as Scott told Carleton, by the chargeHoover filed in Case 38-CB-11-2, which case RespondentUnion settled as earlier described. It was for both of thesereasons that Scott denied clearance to Hoover onMarch 29, 1966, thereby violating Section 8(b)(1)(a) and (2)of the Act.7Local Union No. 592, United Brotherhood ofCarpenters(BrunswickCorp.),135NLRB 999;International Union of Operating Engineers, Local 624A-B (D.S. McClanahan & Son), 141 NLRB 615;Hoistingand Portable Engineers, Local 302 (West Coast SteelWorks),144 NLRB 1449, 1452;International Associationof Heat and Frost Insulators, Local No. 84 (Edward R.examination,presumably in the hope that it would influenceCarleton in honoring Scott's refusal to clear Hoover. Assumingarguendo,that this was one of the reasons that motivated bothScott and Carleton, the Board has held, with court approval, thatthis does not constitute a valid defenseA. Nabokowstk Co ,148NLRB 876, enfd sub nomN.L R B v Sheet Metal WorkersInternationalAssociation, Local No65, 359 F 2d 46 (C.A 6). 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDHart Co.),146 NLRB 660;Local Union No. 742, UnitedBrotherhood of Carpenters and Joiners of America (Y.L.SimmonsCo.),157 NLRB 451.By withholding employment and refusing to hire Hooveron March 29, 1966, because he had not secured clearancefrom Scott, which Carleton knew was occasioned,at leastinpart,by Hoover'scharge filed against RespondentUnion, Respondent Twin City violated Section 8(a)(1) and(3) of the Act.Lummus Company v. N.L.R.B.,339 F.2d 728(C.A.D.C.).Having concluded that Respondent Union by its conductwith respect to the events at Respondent Twin City,violated the Act and breached its settlement in Case38-CB-2,itnow becomes incumbent upon me to makefindings with respect to the allegations of the consolidatedcomplaint pertaining to the role played by RespondentUnion with respect to Hoover's loss of employment atIrsay. Accordingly, I find that during all times relevant,Respondent Union and Irsay maintained and enforced anarrangement,understanding,or practice,whereby Irsaycalledupon and obtained its employees throughRespondent Union and requiring membership in, orclearance or approval by, Respondent Union as anecessary condition of employment. I further find thatRespondent Union, on March 29, 1965, caused Irsay todischargeHoover because he was not a member ofRespondent Union, and on and after April 9, 1965, causedIrsay to deny him employment because he had not securedclearance or approval by that Union. By both actions,Respondent Union violated Section 8(b)(1)(A) and (2) of theAct.LocalUnionNo. 742, United Brotherhood ofCarpenters (J. L. SimmonsCo.), 157 NLRB 451.Upon the foregoing findings of fact and the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.Respondent Twin City and Irsay are employersengaged in commerce,and Respondent Union is a labororganization,all within the meaning of the Act.2.By causing Respondent Twin City to denyemployment to Hoover, Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act.3.By refusing to hire Hoover because he had not beencleared or approved by Respondent Union, RespondentTwin City violated Section 8(a)(1) and (3) of the Act.4.By causing Irsay to discharge Hoover, and thereaftercausing Irsay to deny him employment, Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that both Respondents engaged in certainunfair labor practices,it is recommended that they beordered to cease and desist therefrom,and that they takecertain affirmative action which I deem necessary toremedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act:Having found that Respondent Union caused Irsay todischargeHoover and thereafter caused Irsay andRespondentTwinCitynot to hire him becauseRespondent Union had not cleared him for employment, Irecommend that Respondent Union notify Irsay andRespondent Twin City, in writing, with a copy thereof toHoover, stating that it withdraws its objections to hisemployment by each of said employers. It is alsorecommended that Respondent Union be ordered to makeHoover whole for any loss of pay suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to the amount he normally would have earnedas wages at Irsay from March 29, 1965, to March 28, 1966,oruntilhisemploymentwould sooner have beenterminated for lawful reasons, whichever first occurs. It isfurtherrecommened thatRespondentUnionandRespondent Twin City be ordered, jointly and severally, tomake Hoover whole for any loss of pay suffered by reasonof their discrimination against him by payment to him of asum of money equal to the amount he would normally haveearned from March 29, 1966, until his employment atRespondent Twin City would have been terminated forlawful reasons. The loss of earnings is to be computed inaccordance with the formula approved in F.W. WoolworthCompany,90 NLRB 289, with interest computed in themanner and amount prescribed in IsisPlumbing &HeatingCo., 138 NLRB 716,717-721.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERA. Local Union No. 230, Sheet Metal WorkersInternational Association,AFL-CIO,its officers, agents,and representatives,shall:1.Cease and desist from:(a)Causing,or attempting to cause, Irsay, RespondentTwin City, or any other employer over whom the Boardwouldassertjurisdiction,todischarge,ordenyemployment to, Hoover or any other employee or applicantforemployment, because he is not a member ofRespondent Union, or has not been granted clearance orapproval by said Union, or otherwise discriminate againsthim in violation of Section 8(a)(3) ofthe Act.(b) In any like or related manner, restraining orcoercing employees or applicants for employment of Irsay,Respondent Twin City, or any other employer over whomthe Board would assert jurisdiction, in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Make Hoover whole for any loss of earnings he mayhave suffered by reason of the discrimination against himat Irsay as set forth in the section of this Decision entitled"The Remedy."(b) Jointly and severally with Respondent Twin Citymake Hoover whole for any loss of earnings he may havesuffered by reason of the discrimination against him atRespondent Twin City as set forth in the section of thisDecision entitled "The Remedy."(c)Notify Irsay and Respondent Twin City, in writing,with copies to Hoover, that it has no objections to Hoover'semployment.(d)Post at its office wherever maintained, and itsmeeting hall, copies of the attached notice marked TWIN CITY ROOFING157"Appendix A."e Copies of said notice, to be furnished bythe Officer-in-charge for Subregion 38, after being dulysigned by Respondent Union's authorized representative,shall be posted by Respondent Union immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent Union toinsurethat said notices are not altered, defaced, orcovered by any other material.(e)Additional copies of Appendix A attached heretoshallbe signed by an authorized representative ofRespondent Union and shall be returned forthwith to theOfficer-in-Charge of the Board's Subregion 38 for postingby Irsay and Respondent Twin City at their businessoffices and construction projects within the State ofIllinois,where notices to employees are customarilyposted.(f)NotifytheOfficer-in-ChargeoftheBoard'sSubregion 38, in writing, within 20 days from the date ofreceipt of this Decision, what steps it has taken to complyherewith .9B.Twin City Roofing, a Division of Harlan E. Moore &Co., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining, enforcing, or otherwise giving effect toany understanding, arrangement, or practice requiringHoover, or any other applicant for employment, to secureclearance or approval from Respondent Union, or anyother labororganization,as a condition of employment.(b) In any like or related manner interfering with,restraining,or coercing employees or applicants foremployment in the exercise of their rights guaranteed bySection 7 of the National Labor Relations Act, asamended.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Notify Hoover that it will no longer require clearanceor approval of him by Respondent Union as a condition ofemployment.(b) Jointly and severally with Respondent Union makeHoover whole for any loss of earnings he may havesuffered by reason of the discrimination against him as setforth in the section of this Decision entitled "TheRemedy."(c)Postat its premisesat Champaign, Illinois, copies ofthe attached notice marked "Appendix B."10 Copies ofsaid notice, to be furnished by the Officer-in-Charge of theBoard's Subregion 38, after being duly signed by itsrepresentative, shall be posted by Respondent Twin Cityimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent Twin Cityto insurethat said notices are notaltered, defaced, or covered by any other material.(d)Notify the aforesaidOfficer-in-Chargeof theBoard's Subregion 38, in writing, within 20 days from thedate of receipt of this Decision, what steps the RespondentTwin City has taken to comply herewith. I I" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision andOrder "'° In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify saidOfficer-in-Charge,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith°Seefn 8,supra" Seefn 9,supraAPPENDIX ANOTICETo ALLMEMBERS OFLOCAL UNION No.230, SHEETMETALWORKERSINTERNATIONALASSOCIATION,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, TheRobert Irsay Company, Twin City Roofing, a Divisionof Harlan E. Moore & Co., or any other employerengaged in commerce, to discharge or denyemployment to Ronald D. Hoover, or any otheremployee or applicant for employment, because he isnot a member of our Union, or any other labororganization,orhas not received clearance orapproval from the undersigned Union.WE WILL NOT in any like or related mannerrestrainor coerce employees, or applicants for employment, ofThe Robert Irsay Company. Twin City Roofing, aDivision of Harlan E. Moore & Co., or any otheremployer engaged in commerce, in the exercise oftheir rights guaranteed in Section 7 of the abovedescribed Act.WE WILLin partourselves,and in partjointly andseverally with Twin City Roofing, a Division of HarlanE.Moore & Co., make whole Ronald D. Hoover forany loss ofearningshe may have sufferedas a resultof the discriminationagainst him.WE WILL notify The Robert Irsay Company andTwin City Roofing, a Division of Harlan E. Moore &Co., that we have no objection to the employment ofRonald D. Hoover.LOCALUNION No. 230,SHEET METAL WORKERSINTERNATIONALASSOCIATION,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Ifmembers have anyquestionconcerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Subregional Office, Fourth FloorCitizens Building, 225 Main Street, Peoria, Illinois 61602,Telephone 673-9061, Extension 287. 158DECISIONS OF NATIONALAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTmaintain,enforce, or otherwise giveeffect to any understanding, arrangement, or practicerequiring Ronald D. Hoover, or any other applicant foremployment, to secure clearance or approval fromLocalUnionNo.230,SheetMetalWorkersInternationalAssociation,AFL-CIO, or any otherlabor organization, as a condition of employment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees, orapplicants for employment, in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Local Union No.230, Sheet Metal Workers International Association,AFL-CIO, make Ronald D. Hoover whole for any lossLABOR RELATIONS BOARDof earnings he may have suffered by reason of thediscrimination against him.WE WILL notify Ronald D.Hoover that we no longerrequire clearance or approvalby LocalUnionNo. 230,SheetMetalWorkers InternationalAssociation,AFL-CIO,or any other labor organization, as acondition of employment.TWIN CITYROOFING, ADIVISION OF HARLAN E.MOORE& CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Subregional Office, Fourth FloorCitizens Building, 225 Main Street, Peoria, Illinois 61602,Telephone 673-9061, Extension 287.